Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a gap measurement unit” in claim 1.
Because this/these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “that restricts the opposite side panels…” in line 7. It is unclear whether the “side home position jig” or the brazing section” is performing this function. 
Claim 1 recites the limitation “ that brazes bonding portions” in line 12. It is unclear whether the “brazing assembly” or the “at least one brazing robot” is performing this function. 
Claim 1 recites the limitation “that grinds brazing beads” in line 18. It is unclear whether the “grinding assembly” or the “at least one grinding robot” is performing this function.
Claim 2 recites the limitations “ that scans matching portions” and “that measures gaps” in lines 30 and 31. It is unclear whether the “gap measurement unit” or “a profile sensor” is performing this function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009056508) in view of Nakamura (US 20030057256) and in further view of Nomaru (US 5155690) and Nishimoto (JP 07266210) with references made to attached machine translations.
Regarding claim 1, Mori teaches a roof laser brazing system comprising a brazing assembly mounted on at least one brazing robot in the side home position jig side  ([0025] robots 7A and7B, on both sides of a roof panel, for performing brazing) and that brazes bonding portions between the opposite side panels ([0025] brazing from the front end portion 1a and the other roof side portion 1c) and the roof panel using a laser as a heat source ([0020] laser processing head 6), wherein the brazing assembly includes: a brazing bracket mounted on the at least one brazing robot ([0035] upper bracket 21 for laser machining head 6 shown on robot 7 in Fig. 3); a laser head installed at the brazing bracket and that irradiates a laser beam to the bonding portions between the opposite side panels ([0025] brazing from the front end portion 1a and the other roof side portion 1c) and the roof panel using a laser as a heat source ([0020] laser processing head 6), and the roof panel and a wire feeder provided in the brazing bracket ([0021] wire supply nozzle 12, in upper bracket 21 Fig. 8) and that supplies a filler wire to a focus position of the laser beam ([0021] wire supply nozzle for supplying brazing filler metal wire toward a brazing position) but is silent on  the opposite side panels, comprising: a side home position jig installed at each of opposite sides of a transferring path of the body in a brazing section set 
Nakamura teaches A roof laser brazing system which laser-brazes a roof panel to opposite side panels based on a body including the opposite side panels ([0085] a pair of frames 31), comprising: a side home position jig (Fig. 10 [0027] front body side upper section locator jig 10 and a rear body side upper section locator jig 11) installed at each of opposite sides of a transferring path of the body in a brazing section set along the transferring path of the body (Fig. 14 upper section locator jig 10 and upper section locator jig 11 shown at opposite ends)and that restricts the opposite side panels of the body ([0096] jig body having a front auxiliary frame 48, with a clamp device 18); a roof-pressing jig ([96] Fig. 17 front auxiliary frame 48, clamps to roof),  detachably mounted on a handling robot ([0094] removably carries rear body Side upper Section locator jig 11)that is docked to the side home position jig (Fig. 17 upper section locator jig 11 having a front auxiliary frame 48), and that home-positions and presses the roof panel loaded on the opposite side panels ([0154] operating position Q1, position for the upper section locator jig 10, clamp device 18 for pressing).
Mori and Nakamura considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori to incorporate the teachings of Nakamura to include a side home positioning jig that restricts the side panels of the body in order to prevent complicated jig arrangements outside a body by using jigs that are independent of each (Nakamura [0004]). It would have been obvious to have a roof pressing jig that is detachably mounted 
Nomaru teaches a gap measurement unit (Col. 4 lines 3-5, position measuring unit 15) mounted on the brazing assembly and that measures matching gaps between the roof panel and the opposite side panels that are pressed by the roof-pressing jig (Col. 4 lines 4-9 measuring points B11 and B12 Fig. 3).
Mori, Nakamura, and Nomaru are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori and Nakamura to incorporate the teachings of Nomaru to include a gap measurement unot that measures gaps of matching portions in order to correctly place parts to be welded and detect incorrectly placed components (Nomaru Col. 2 lines 27-35).
Nishimoto teaches and a grinding assembly mounted on at least one grinding robot in a grinding section set along the transferring path of the body ([0002] FIG. 2, as a robot 04 for grinding a brazing bead) and that grinds brazing beads of the bonding portions between the opposite side panels and the roof panel ([0002] for grinding a brazing bead 01a of a work (body) 01).
Mori, Nakamura, Nomaru, and Nishimoto are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori, Nakamura, and Nomaru to incorporate the teachings of Nishimoto to have a grinding robot for grinding brazing beads to achieve a constant height for the brazed breads, improving the stability of grinding (Nishimoto [0010]).
Regarding claim 2, Mori, Nakamura, Nomaru, and Nishimoto teach the roof laser brazing system of claim 1, but Mori, Nakamura, and Nishimoto are silent on wherein the gap measurement unit 
However, Nomaru teaches the gap measurement unit includes a profile sensor installed at the brazing bracket (Col. 4 lines 3-5, position measuring unit 15 employs a number of distance sensors) that scans matching portions between the opposite side panels and the roof panel (Col. 4 liens 5-6 measuring the positions of matching measuring points), and that measures gaps of the matching portions (Col. 4 lines 4-9 measuring points B11 and B12 Fig. 3).
It would have been obvious to modify Mori, Nakamura, and Nishimoto to incorporate the teaches of Nomaru in order to include a gap measurement sensor that measures gaps of matching portions in order to correctly place parts to be welded and detect incorrectly placed components (Nomaru Col. 2 lines 27-35).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Mori, Nakamura, Nomaru, and Nishimoto in further view of Lee (KR 200347102).
Regarding claim 3, Mori, Nakamura, Nomaru, and Nishimoto teach the roof laser brazing system of claim 2 and Mori teaches wherein an operating cylinder is fixedly installed at the brazing bracket ([0033] pivot shaft 14, attached to laser machining head 16, attached to the upper bracket Fig.8)  and an operating rod of the operating cylinder ([0033] Fig. 8 arm 13 attached to pivot shaft 14)but are silent on a sensor bracket to which the profile sensor is fixed connected to an operating rod.
However, Lee teaches a sensor bracket to which the profile sensor is fixed connected to an operating rod ([0083] sensor 19 installed on sensor bracket 9 attached to guide bar 14, Fig. 6).
Mori, Nakamura, Nomaru, Nishimoto and Lee are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Mori, Nakamura, Nomaru, and Nishimoto in further view of Sakai (US 7505504).
Regarding claim 4, Mori, Nakamura, Nomaru, Nishimoto and Lee teach the roof laser brazing system of claim 3, but are silent on wherein the sensor bracket includes an air blower jetting air and an air jet passage connected to the air blower, and the air is jetted in a direction perpendicular to an irradiation direction of the laser beam through the air jet passage.
However, Sakai teaches the sensor bracket includes an air blower jetting air (Col. 5 lines 9-11 when secondary air A2 is fed in through the secondary air inlet 19 for jetting air, secondary air delivery means), and an air jet passage connected to the air blower (Col. 5 lines 5-9, nozzle section 13) and the air is jetted in a direction perpendicular to an irradiation direction of the laser beam through the air jet passage (Col. 2 lines 65-67 jetting air in a horizontal direction).
Mori, Nakamura, Nomaru, Nishimoto, Lee and Sakai are considered to be analogous to the claimed invention because they are in the same field of welding devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mori, Nakamura, Nomaru, Nishimoto, and Lee to incorporate the teachings of Sakai to have an air blower jetting air through an air jet passage perpendicular to the laser beam in order to reject floating matters that are blown up from laser processing (Col. 3 lines 28-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        1/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761